Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 15, 2016

                                       No. 04-16-00487-CV

                          IN THE INTEREST OF J.M.C., A CHILD,
                                       Appellant

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01162
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal from a trial court’s order terminating appellant’s
parental rights was due September 8, 2016. On volume of the reporter’s record was filed by
reporter David Zarate on September 12, 2016. However, the volume filed by Mr. Zarate
indicated it was volume two of the record. Mr. Zarate advised that volume one of the record was
taken by court reporter Decline M. Benavides. After contacting Ms. Benavides, she filed a
notification of late record stating that she had not been notified that an appeal had been filed until
September 14, 2016. Accordingly, she has requested an additional fifteen days from the original
due date to file the record. After reviewing the notification of late record, we GRANT Ms.
Benavides’s request for an extension of time to file the record and ORDER her to file her
portion of the reporter’s record in this court on or before September 23, 2016.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court